Citation Nr: 0726300	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  01-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
October 1967.

These matters originally came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that rating 
decision, service connection was denied for the two instant 
matters on appeal.  The case is currently under the 
jurisdiction of the RO in White River Junction, Vermont.  

The Board denied the instant claims in June 2005.  The 
appellant appealed.  In November 2006, the appellant's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's June 2005 decision.  By a subsequent 
December 2006 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's June 2005 
decision and remanded the case for further action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In December 2006, the Court ordered compliance with the 
November 2006 joint motion.  The parties agreed that the case 
should be remanded so that the Board could "ensure that the 
requirements of 38 USC. § 5103A(c) have been met" and in 
order to "provide [the appellant] an adequate statement of 
the reasons and bases for its decision."  The parties also 
agreed that VA did not satisfy its duty to assist in 
attempting to obtain evidence relevant to the claim, 
identified by the veteran.  

Concerning the failure to obtain evidence relevant to the 
veteran's claims, the joint motion indicated that the veteran 
had informed VA as part of his May 2000 claim that he had 
been treated, in pertinent part, at VA medical facilities in 
Cleveland, Ohio, Houston, Texas, and in the state of 
Washington.  See page five of joint motion.  While VA records 
from other facilities are shown to have been associated with 
the record, an effort to obtain these specifically identified 
records is not shown to have been undertaken.  VA medical 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claims.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The joint motion also 
cited a VA medical record from the Buffalo VA Medical Center 
which noted that the veteran had been examined by "one of 
our staff psychiatrist[s] in 1991."  See page six of joint 
motion.  It was noted that the only records from the Buffalo 
VA Medical Center on file were dated from 1978 to 1981, and 
from 1999 to 2002.  Therefore, these 1991 records from the 
Buffalo VA Medical Center should also be sought.  

The joint motion also indicated that the Board in its June 
2005 decision "did not discuss whether a medical examination 
or opinion was necessary to make a decision on the PTSD 
claim."  See page four of joint motion.  The joint motion 
went on to indicate that the Board, in light of the veteran's 
recurring symptoms of depression, anxiety, and PTSD, and in 
considering the veteran's description of his in-service 
stressors, among other things, was sufficiently required to 
make a determination of whether the appellant needed a 
medical examination or opinion to comply with 38 USC. 
§ 5103A.  See page five of joint motion.

The Board observes that "sub clinical PTSD" was diagnosed 
as part of an August 2000 Vet Center examination report.  The 
veteran claimed to have witnessed dead bodies and come under 
fire while serving in Vietnam.  He also supplied specific 
stressor information in the course of a March 2002 VA local 
hearing.  As part of a March 2002 VA development letter the 
veteran was requested to return to VA a completed 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)" form.  The veteran 
thereafter returned, in April 2005, a statement reciting his 
claimed in-service stressors.  

The RO is not shown to have attempted to verify the veteran's 
claimed stressors.  This needs to be accomplished.  On 
remand, the RO should attempt to verify whether during the 
veteran's service he was exposed to the specific stressors 
which he has identified.  To this end VA has a duty to 
provide his stressor statement to the U.S. Army and Joint 
Services Records Research Center (JSRRC), and ask them to 
attempt to verify each claimed stressor.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Therefore, on remand, the veteran 
should be asked to provide a more detailed statement of his 
stressors to include more precise information, such as dates 
and locations, as to when and where his claimed stressors 
occurred.  That statement, as well as any other stressor 
statement previously offered, i.e., the April 2005 letter 
from the veteran, should be discussed in a report to be 
forwarded to the JSRRC.

In addition, the joint motion, at page six, noted that the 
claim concerning entitlement to service connection for 
hypertension, to include as secondary to PTSD was 
"inextricably intertwined" with the instant service 
connection claim for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant 
complete notification of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This notice must contain a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain all VA medical 
treatment records associated with 
treatment afforded the veteran from the 
medical facilities located in Cleveland, 
Ohio, Houston, Texas, and the state of 
Washington [the veteran should be 
requested to supply VA with the location 
of his claimed Washington treatment].  VA 
medical records from the Buffalo VA 
Medical Center dated in 1991 should also 
specifically be sought.  If the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors.  This 
additional information should include the 
dates and locations, unit assignments, 
and the names of any personnel involved 
in each alleged stressor.  With this 
information, the RO must prepare a 
summary of the veteran's alleged service 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.

4.  The RO, after waiting an appropriate 
time period for the veteran to respond 
forward the summary to JSRRC and ask them 
to attempt to verify the claimed 
stressor(s).  Contact with the JSRRC is 
required regardless whether the veteran 
provides any additional evidence.

5.  If, and only if, one or more of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable in-service stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable in-service 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

6.  After the development requested has 
been completed, the RO should review any 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of any 
additional evidence submitted since the 
July 2002 SSOC, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond. 

The purpose of this remand is to comply with the mandates of 
the Court's December 2006 Order.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board have remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

